


Exhibit 10.103


AMENDMENT EIGHT TO
INTUIT MASTER SERVICES AGREEMENT


This Amendment Eight (“Amendment 8”), dated as of August 1, 2014 (the “Effective
date”), to the Master Service Agreement (the “Agreement”) dated as of May 28,
2003, is by and between Intuit Inc. (“Intuit”) and Arvato Digital Services LLC
(“Contractor”).


WHEREAS, pursuant to the Agreement, Contractor agreed to perform and has
performed certain services for Intuit; and


WHEREAS, Intuit and Contractor now desire to amend the terms of the Agreement as
set forth in this Amendment 8.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereby agree as follows:


1.
Amendments. Section 6(a) (Term/Termination) is amended as follows: The term of
the Agreement is extended to September 14, 2016.



2.
Counterparts. This Amendment 8 may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.



3.
Miscellaneous. Except as specifically modified by this Amendment 8, all other
terms and conditions of the Agreement remain unmodified and in full force and
effect. In the event of any inconsistency between the terms of the Agreement and
the terms of this Amendment 8, the terms of this Amendment 8 shall prevail.



[signature page follows]




















































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the authorized representatives of the parties have executed
this Amendment 8 as of the Effective Date.

INTUIT INC.                        ARVATO Digital Services LLC
By:     /s/ SCOTT M. BETH                By:     /s/ GARO KECHBOULADIAN
Name: Scott M. Beth                    Name: Garo Kechbouladian        
Title:     VP of Finance Operations            Title:     VP - Controlling &
Finance    
Date:     Aug 7, 2014                    Date:     8-21-14            
                            
                            
By:     /s/ DOMINIK DITTRID    
Name: Dominik Dittrid    
Title:     EVP                
Date:     8-21-14            
                    
 




